DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/503,109, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Claims 1 and 15 and their subsequent dependents of the present application recite that the expansible structure uses blood to cool the transducer.  However, there is no written description for this in the priority documents. Therefore, this cannot be given the filing date of the priority documents. 
Claim 1 and subsequent dependents of the present application recites: “the expansible structure permitting blood to flow through the volume in the expanded state to cool the ultrasound transducer”.  This limitation does not have support in the parent application and 
There is no mention of blood being used to cool the transducer (ultrasound) element.  There is not adequate support or enablement for this limitation. 
One of ordinary skill or skill in the art would not read that the invention as presented in the original disclosure would allow for cooling of a transducer element of from cooling of an artery.

The disclosure of the prior-filed application, Application No. 13/826,645, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Claim 15 and subsequent dependents of the present application recites: “the expansible structure permitting blood to flow through the volume in the expanded state to cool the ultrasound transducer”.  This limitation does not have support in the parent application and therefore is seen as lacking written description and is seen as new matter.  Rather the parent application describes that the expansible structure (balloon) allows for blood to flow past the balloon to cool the walls of the renal artery.   It further describes that the balloon may be porous in order to allow for a cooling liquid to enter the blood stream.  See paragraphs [0051]-[0052].
There is no mention of blood being used to cool the transducer (ultrasound) element.  There is not adequate support or enablement for this limitation. 
For both claims:

Wands Factors for each set of claims follows the same fact pattern as seen below:
(A) The breadth of the claims: The claims are toward a catheter, ultrasound device capable of being used in a renal artery which is a specific space of invention.  The claims also go into detail of how the expandable feature operates and how the ultrasound therapy is applied.
(B) The nature of the invention: The invention is toward therapeutic ultrasound in vivo. 
(C) The state of the prior art:  The art is for catheter use with different types of ultrasound therapy such as HIFU or radiation force ultrasound.
(D) The level of one of ordinary skill: Is that of a mechanical engineer or biomedical engineer or medical doctor.
(E) The level of predictability in the art: The art is only predictable in the use of ultrasound through a balloon via a catheter in vasculature. Although, this aspect is predictable, the use of a body fluid for cooling is not seen as part of a level of predictability as usually contamination and safety for the user and patient is vital in these processes. 
(F) The amount of direction provided by the inventor: The inventor states in the specifications of the proposed parent applications that the blood is used to cool the walls of the vasculature and not the transducer itself.  Rather a cooling solution is supplied for such a step. 
(G) The existence of working examples: The working examples are those of a balloon with cooling supplied to the balloon to create cooling where the cooling is a separate solution provided to the balloon through the catheter. 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: The disclosure provides how to cool the vasculature and not the 
Because there is no support/enabled disclosure in the parent applications, the present application, 16/055,014, is not seen as being a continuation of the two cases mentioned above.  As this is the case, the present application is given a filing date of 08/03/2018.  Both of the parent applications can be used as prior art on record.  However, the claim sets will be dually rejected over (AIA ) 103 as the above priority issue is easily corrected. Further, since the priority is not being given to the two parent applications, this application is being examined under AIA  rather than pre-AIA  proceedings. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-9 of U.S. Patent No. 994366 in view of Emery et al., US 20110112400.
	US 994366 does not state that there is blood cooling to the transducer or that the catheter has a distal end.  However, every catheter would have a distal and proximal end and the transducer would be located on the end for imaging within a patient which can be seen as distal.  The balloon of the patent is seen as the expandable feature.   Where Emery et al. teaches that blood can be used to cool a transducer to supply enhanced cooling across the ultrasound transducer in order to increase perfusion to the ultrasound transducer itself, Emery et al., [0164].

s 15-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2-9of U.S. Patent No. 10039901 in view of Emery et al., US 20110112400.

Patent 10039901 is used to deliver ultrasound and cooling to the side where a cooling liquid is used to cool the walls of the artery which can be seen as blood. Where Emery et al. teaches that blood can be used to cool a transducer to supply enhanced cooling across the ultrasound transducer in order to increase perfusion to the ultrasound transducer itself, Emery et al., [0164].

Claims 1-6 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-9 of U.S. Patent No. 9981108 in view of Emery et al., US 20110112400.

US 9981108 does not state that there is blood cooling to the transducer. Where Emery et al. teaches that blood can be used to cool a transducer to supply enhanced cooling across the ultrasound transducer in order to increase perfusion to the ultrasound transducer itself, Emery et al., [0164]. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mesh or wire baskets and how they position the ultrasound and how the elements are compressed and expanded must be shown or the feature(s) canceled from the claim(s). Claims 6-10, 16 and 19 deal with mesh or wire baskets and the claimed invention compressing the expansible structure into an expanded state.  It is noted that the only real description in the specification of said elements are in [0051].  No new matter should be entered.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The claims state “wherein the expansible structure is transitioned to the expanded state by compressing the expansible structure in a direction axial to the expansible structure”.  However, it seems counter intuitive to expand a structure by compressing the structure, especially with claim 6 stating that the compressed state is caused by compressing the expansible structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warnking, US 994366 in view of Emery et al., US 20110112400.

Regarding claim 1, Warnking teaches: An apparatus for inactivating renal nerve conduction in a mammalian subject (Fig. 3) comprising: a catheter (Fig. 3; specifically the catheter element 18) comprising a distal portion (Fig. 3; specifically distal end 22 and 16 are seen as the distal portion) configured to be inserted into a renal artery of the mammalian subject (abstract; specifically for deactivating renal nerves by inserting a catheter into the artery); an ultrasound transducer (Fig. 3; transducer element 30) positioned at the distal portion of the catheter (Fig. 3; specifically that transducer 30 is located in the distal portion elements 22 and 16), the ultrasound transducer configured to be inserted into the renal artery of the mammalian subject (abstract; specifically the use of ultrasound in renal artery to deactivate renal nerves); an actuator (Fig. 3; specifically actuator element 20) electrically connected to the ultrasound transducer (Fig. 3; specifically the arrowed lines connecting the actuator to the transducer and catheter by wires 32), the actuator configured to cause the ultrasound transducer to emit a therapeutic dose of unfocused ultrasound energy through an intima layer and into an adventitia layer of the renal artery comprising renal nerves to inactivate conduction of the renal nerves (claim 1; specifically the actuator is used to cause the ultrasound to emit energy into particular layers of the artery and column 9, lines 58-65; specifically the different layers of the renal artery and renal nerve locations in order to deactivate the renal nerves); and an expansible structure (Figs. 3-4; specifically the balloon 24) positioned at the distal portion of the catheter (Fig. 3; specifically located at the distal portion element 24 the balloon between element 16 and 22), the expansible structure configured to be selectably transitioned within the renal artery from a compressed state to an expanded state defining a volume (Column 7, lines 7-35; specifically the balloon is deflated until the distal end of the catheter is disposed at a desired position), the expansible structure permitting blood to flow through the volume in the expanded state (Column 10, lines 34-55; specifically that there is a mesh or wire configuration of the balloon which would allow blood to flow through it and column 7, lines 36-45; specifically once located at the desired position the balloon is inflated and cooling is from into and out of the balloon).
Warnking does not explicitly teach that the balloon or other expandable elements can be used to cool the ultrasound transducer.  However, Emery et al. does teach: blood is used to cool the ultrasound transducer ([0164]; specifically that blood flow may be used to enhance cooling across the ultrasound transducer).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the balloon or mesh expandable structure as taught by Warnking to include the arrangement to allow for blood cooling of a transducer as taught by Emery et al.  The motivation to do so would be to supply enhanced cooling across the 

Regarding claim 2, Warnking teaches: wherein the expansible structure permits the blood to flow through the renal artery to cool the intima layer of the renal artery (Column 10, lines 34-55; specifically that the balloon allows for blood to flow past it to cool the artery walls).

Regarding claim 3, Warnking teaches: wherein the expansible structure is configured to engage a wall of the renal artery (Fig. 4 and column 7, lines 36-41; specifically the balloon engages the artery walls).

Regarding claim 4, Warnking teaches: wherein the expansible structure is configured to center the ultrasound transducer within the renal artery (Column 10, lines 34-55; specifically the balloon is used to center the transducer within the artery).

Regarding claim 5, Warnking teaches: wherein the expansible structure expands radially to center the ultrasound transducer within the renal artery (Column 10, lines 49-55; specifically the expandable structure can be radially expanded).

Regarding claim 6, Warnking teaches: wherein the expansible structure is transitioned between the expanded state and the compressed state by compressing the expansible structure (column 10, lines 49-55; specifically that the structure can be selectively brought to an expanded or not expanded position axially).

(column 10, lines 49-55; specifically that the structure can be selectively brought to an expanded or not expanded position axially).

Regarding claim 8, Warnking teaches: wherein the expansible structure is a wire mesh structure (column 10, lines 49-55; specifically that the structure can be a wire mesh instead of a balloon).

Regarding claim 9, Warnking teaches: wherein the wire mesh structure is configured to expand radially upon compressing the wire mesh structure in a direction axial to the expansible structure (column 10, lines 49-55; specifically that the structure of wire mesh can be selectively brought to an expanded or not expanded position axially).

Regarding claim 10, Warnking teaches: wherein the expansible structure is a wire basket (column 10, lines 49-55; specifically that the structure can be a wire basket instead of a balloon).

Regarding claim 11, Warnking teaches: wherein the expansible structure is non-reflecting to ultrasound (column 10, lines 49-55; specifically that the structure can be non-reflecting to ultrasound).

Regarding claim 12, Warnking teaches: wherein the expansible structure is mounted on the distal portion of the catheter such that the expansible structure is axially offset from the ultrasound transducer (column 10, lines 49-55; specifically that the structure and transducer can be mounted axially offset).

Regarding claim 13, Warnking teaches: wherein the distal portion of the catheter and the expansible structure are configured to hold the ultrasound transducer out of contact with an inner wall of the renal artery (Fig. 4; specifically where the transducer is internal to the balloon and thus out of contact with the wall of the artery).

Regarding claim 14, Warnking teaches: wherein the distal portion of the catheter and the expansible structure hold an axis of the ultrasound transducer parallel to an axis of the renal artery (Fig. 8 and claim 10; specifically that the transducer is held parallel).

Regarding claim 15, Warnking teaches: A method for inactivating renal nerve conduction in a mammalian subject (abstract), the method comprising: inserting an ultrasound transducer into a renal artery of the mammalian subject (Fig. 7; specifically step 56), wherein the ultrasound transducer is positioned along a distal portion of a catheter (Fig. 3; specifically transducer 30), the distal portion of the catheter comprising an expansible structure (Figs. 3-4; specifically balloon 24 in its expanded and non-expanded state); transitioning the expansible structure from a compressed state to an expanded state, defining a volume within the renal artery, to hold the ultrasound transducer out of contact with an inner wall of the renal artery (Fig. 8 and column 7, lines 7-45; specifically the balloon is deflated until the distal end of the catheter is disposed at a desired position and then inflated thereby defining a volume within the artery where transducer 30 is positioned within the balloon and thus out of contact with an artery wall), the expansible structure permitting blood to flow through the volume in the expanded state (Column 10, lines 34-55; specifically that there is a mesh or wire configuration of the balloon which would allow blood to flow through it and column 7, lines 36-45; specifically once located at the desired position the balloon is inflated and cooling is from into and out of the balloon) and emitting a therapeutic dose of (Fig. 7; specifically step 64 and claim 1; specifically the actuator is used to cause the ultrasound to emit energy into particular layers of the artery and column 9, lines 58-65; specifically the different layers of the renal artery and renal nerve locations in order to deactivate the renal nerves).
Warnking does not explicitly teach that the balloon or other expandable elements can be used to cool the ultrasound transducer.  However, Emery et al. does teach: blood is used to cool the ultrasound transducer ([0164]; specifically that blood flow may be used to enhance cooling across the ultrasound transducer).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the balloon or mesh expandable structure as taught by Warnking to include the arrangement to allow for blood cooling of a transducer as taught by Emery et al.  The motivation to do so would be to supply enhanced cooling across the ultrasound transducer in order to increase perfusion to the ultrasound transducer itself, Emery et al., [0164]. 

Regarding claim 16, Warnking teaches: wherein transitioning the expansible structure to the expanded state comprises compressing the expansible structure in a direction axial to the expansible structure (column 10, lines 49-55; specifically that the structure can be selectively brought to an expanded or not expanded position axially).

Regarding claim 17, Warnking teaches: wherein transitioning the expansible structure to the expanded state comprises expanding the expandable structure radially to engage the inner wall of the renal artery and center the ultrasound transducer within the renal artery (Column 10, lines 34-55; specifically the balloon is used to center the transducer within the artery and the expandable structure can be radially expanded).

Regarding claim 18, Warnking teaches: wherein the expansible structure permits the blood to flow through the renal artery to cool the renal artery and minimize damage to the intima layer of the renal artery (Column 10, lines 34-55; specifically that the balloon allows for blood to flow past it to cool the artery walls).

Regarding claim 19, Warnking teaches: wherein the expansible structure is a wire mesh structure (column 10, lines 49-55; specifically that the structure can be wire mesh).

Regarding claim 20, Warnking teaches: wherein transitioning the expansible structure to the expanded state comprises orienting an axis of the ultrasound transducer parallel to an axis of the renal artery (Fig. 8 and claim 10; specifically that the transducer is held parallel).

Secondary art rejection for the purpose of art rejection without applicant’s own patents. 

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demarais et al., US 20070135875 in view of Deem et al., US 20050288730 and Emery et al., US 20110112400.

Regarding claim 1, Demarais et al. teaches: An apparatus for inactivating renal nerve conduction in a mammalian subject (abstract; specifically renal neuromodulation) comprising: a catheter (Fig. 14 and Fig. 13A-B; specifically element 1302 the catheter) comprising a distal portion configured to be inserted into a renal artery of the mammalian subject (Fig. 12; specifically the device being inserted into the renal artery of a mammal); (Fig. 14 and Fig. 13A-B; specifically ultrasound 1304), the ultrasound transducer configured to be inserted into the renal artery of the mammalian subject (Fig. 12; specifically the device inserted into the renal artery); an actuator electrically connected to the ultrasound transducer ([0098]; specifically the ultrasound field generator), the actuator configured to cause the ultrasound transducer to emit a therapeutic dose of ultrasound energy through an intima layer and into an adventitia layer of the renal artery comprising renal nerves to inactivate conduction of the renal nerves ([0100]; specifically protecting non-target tissue but cause renal nerves to be neuromodulated); and an expansible structure positioned at the distal portion of the catheter (Fig. 13A-B; specifically balloon 1306), the expansible structure configured to be selectably transitioned within the renal artery from a compressed state to an expanded state defining a volume (Fig. 13A-B; specifically the balloon is expanded and deflated in two different states where inflated it defines a volume)

Demarais et al. does teach in a separate embodiment that a mesh basket with electrodes permits unrestricted blood flow ([0055]; specifically the mesh basket allows for unrestricted blood flow and [0034]) and that ultrasound transducers can be used besides electrodes as evidenced by Figs. 13-14.
Demarais et al. does not explicitly teach that the therapeutic does of ultrasound can also be unfocused or that the structure of the mesh basket can be used with ultrasound energy.  However, Deem et al. teaches: therapeutic dose of unfocused ultrasound energy ([0040]; specifically the catheter used to target and deliver energy to verves within the artery can also or additional do focused or unfocused ultrasound) the expansible structure permitting blood to flow through the volume in the expanded state ([0040]; specifically that other energy can be used besides electrodes meaning the electrodes would be replaced or in addition to electrodes these elements would be on the catheter as seen in Fig. 20 and 21).


Demarais et al. does not explicitly teach that the balloon or other expandable elements can be used to cool the ultrasound transducer.  However, Emery et al. does teach: blood is used to cool the ultrasound transducer ([0164]; specifically that blood flow may be used to enhance cooling across the ultrasound transducer).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the balloon or mesh expandable structure as taught by Warnking to include the arrangement to allow for blood cooling of a transducer as taught by Emery et al.  The motivation to do so would be to supply enhanced cooling across the ultrasound transducer in order to increase perfusion to the ultrasound transducer itself, Emery et al., [0164]. 

Regarding claim 2, Demarais et al. teaches: wherein the expansible structure permits the blood to flow through the renal artery to cool the intima layer of the renal artery ([0055]; specifically the mesh basket allows for unrestricted blood flow to cool surrounding tissue).

(Fig. 13B; specifically were expanded this engages the artery walls).

Regarding claim 4, Demarais et al. teaches: wherein the expansible structure is configured to center the ultrasound transducer within the renal artery (Fig. 13B; specifically where the ultrasound is centered within the balloon and thus the artery).

Regarding claim 5, Demarais et al. teaches: wherein the expansible structure expands radially to center the ultrasound transducer within the renal artery (Fig. 13A-B; specifically where the balloon inflated expanded radially).

Regarding claim 6, Demarais et al. teaches: wherein the expansible structure is transitioned between the expanded state and the compressed state by compressing the expansible structure (Fig. 13A-B; specifically where the balloon deflated is seen as compressed).

Regarding claim 7, Demarais et al. teaches: wherein the expansible structure is transitioned to the expanded state by compressing the expansible structure in a direction axial to the expansible structure (Fig. 13A-B; specifically where the balloon expanded along the axial direction is seen as compressed along that direction to expand).

Regarding claim 8, Demarais et al. teaches: wherein the expansible structure is a wire mesh structure ([0055]; specifically the mesh basket allows for unrestricted blood flow to cool surrounding tissue).

([0055]; specifically the mesh basket allows for unrestricted blood flow to cool surrounding tissue and is expanded and compressed).

Regarding claim 10, Demarais et al. teaches: wherein the expansible structure is a wire basket ([0055]; specifically the mesh basket allows for unrestricted blood flow to cool surrounding tissue).

Regarding claim 11, Demarais et al. teaches: wherein the expansible structure is non-reflecting to ultrasound (Fig. 14 and [0101]; specifically that the reflective element of the balloon is eliminated and thus is seen as non-reflecting).

Regarding claim 12, Demarais et al. teaches: wherein the expansible structure is mounted on the distal portion of the catheter such that the expansible structure is axially offset from the ultrasound transducer (Fig. 13A-B; specifically where the balloon is connected to the catheter at a location axially offset from where the ultrasound is located).

Regarding claim 13, Demarais et al. teaches: wherein the distal portion of the catheter and the expansible structure are configured to hold the ultrasound transducer out of contact with an inner wall of the renal artery (Fig. 13A-B; specifically where the balloon when expanded holds the transducer centered in the balloon and thus out of contact with an inner wall of the artery).

Regarding claim 14, Demarais et al. teaches: wherein the distal portion of the catheter and the expansible structure hold an axis of the ultrasound transducer parallel to an axis of the (Fig. 13A-B; specifically where the balloon when expanded holds the transducer parallel to the axis of the catheter which would be the axis of the artery making the transducer parallel).

Regarding claim 15, Demarais et al. teaches: A method for inactivating renal nerve conduction in a mammalian subject (abstract; specifically renal neuromodulation), the method comprising: inserting an ultrasound transducer into a renal artery of the mammalian subject (Fig. 12), wherein the ultrasound transducer is positioned along a distal portion of a catheter (Fig. 13A-B; specifically ultrasound 1304), the distal portion of the catheter comprising an expansible structure (Fig. 13A-B; specifically balloon 1306); transitioning the expansible structure from a compressed state to an expanded state, defining a volume within the renal artery, to hold the ultrasound transducer out of contact with an inner wall of the renal artery (Fig. 13A-B; specifically balloon 1306 expanding); and emitting a therapeutic dose of ultrasound energy through an intima layer and into an adventitia layer of the renal artery comprising renal nerves to inactivate conduction of the renal nerves ([0100]; specifically protecting non-target tissue but cause renal nerves to be neuromodulated).
Demarais does not explicitly teach that the balloon or other expandable elements can be used to cool the ultrasound transducer.  However, Emery et al. does teach: blood is used to cool the ultrasound transducer ([0164]; specifically that blood flow may be used to enhance cooling across the ultrasound transducer).

Demarais et al. does teach in a separate embodiment that a mesh basket with electrodes permits unrestricted blood flow ([0055]; specifically the mesh basket allows for unrestricted blood flow and [0034]) and that ultrasound transducers can be used besides electrodes as evidenced by Figs. 13-14.
 not explicitly teach that the therapeutic does of ultrasound can also be unfocused or that the structure of the mesh basket can be used with ultrasound energy.  However, Deem et al. teaches: therapeutic dose of unfocused ultrasound energy ([0040]; specifically the catheter used to target and deliver energy to verves within the artery can also or additional do focused or unfocused ultrasound) the expansible structure permitting blood to flow through the volume in the expanded state ([0040]; specifically that other energy can be used besides electrodes meaning the electrodes would be replaced or in addition to electrodes these elements would be on the catheter as seen in Fig. 20 and 21).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the balloon or mesh expandable structure as taught by Demarais to include the arrangement to allow for blood flow as seen in the mesh structure of Deem et al. and the unfocused energy taught by Deem et al.  The motivation to do so would be to replace or to add in addition other known elements that allow for other energy for neuromodulation as seen in Deem et al., [0040] and where a mesh structure and balloon are interchangeable as they are both elements that expand to hold a catheter in place in an artery.

Demarais does not explicitly teach that the balloon or other expandable elements can be used to cool the ultrasound transducer.  However, Emery et al. does teach: blood is used to cool the ultrasound transducer ([0164]; specifically that blood flow may be used to enhance cooling across the ultrasound transducer).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the balloon or mesh expandable structure as taught by Warnking to include the arrangement to allow for blood cooling of a transducer as taught by Emery et al.  The motivation to do so would be to supply enhanced cooling across the ultrasound transducer in order to increase perfusion to the ultrasound transducer itself, Emery et al., [0164]. 

Regarding claim 16, Demarais et al. teaches: wherein transitioning the expansible structure to the expanded state comprises compressing the expansible structure in a direction axial to the expansible structure (Fig. 13A-B; specifically where the balloon expanded along the axial direction is seen as compressed along that direction to expand).

Regarding claim 17, Demarais et al. teaches: wherein transitioning the expansible structure to the expanded state comprises expanding the expandable structure radially to engage the inner wall of the renal artery and center the ultrasound transducer within the renal artery (Fig. 13A-B; specifically where the balloon when expanded holds the transducer centered in the balloon and thus out of contact with an inner wall of the artery).

Regarding claim 18, Demarais et al. teaches: wherein the expansible structure permits the blood to flow through the renal artery to cool the renal artery and minimize damage to the intima layer of the renal artery.

Regarding claim 19, Demarais et al. teaches: wherein the expansible structure is a wire mesh structure ([0055]; specifically the mesh basket).

Regarding claim 20, Demarais et al. teaches: wherein transitioning the expansible structure to the expanded state comprises orienting an axis of the ultrasound transducer parallel to an axis of the renal artery (Fig. 13A-B; specifically where the balloon when expanded holds the transducer parallel to the axis of the catheter which would be the axis of the artery making the transducer parallel).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pikus et al., US 20150105715, discloses in Fig. 5 and [0047]; specifically use of an expandable basket with ablation transducer within the body lumen as seen in fig. 1, abstract.

Hastings et al., US 20110257523, discloses focused ultrasonic renal denervation as seen in abstract and Fig. 4.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE M HOFFMAN whose telephone number is 303-297-4276 and fax number is 571-270-9669.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (408)918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOANNE M HOFFMAN/Primary Examiner, Art Unit 3793